Houghton, J. (dissenting):
I dissent. . While perhaps the witness House should have been permitted to answer some of the questions propounded to him, the questions themselves were so objectionable in form as to justify a refusal to permit them to be answered. If any error was committed in refusing to permit him to answer such questions I do not think it was sufficient to warrant a reversal of the judgment. Besides, the witness was subsequently per*594mitted to tell all that he did when, he showed the plaintiff over ■ the Point farm and pointed it out to him, and was also permitted to testify to his instructions from the defendant Ireland respecting the sale of the same. Any possible error was cured by this subsequent admission of the testimony.
There is evidence that the thirteen-acre tract was divided from the main farm by a fence arid there is no evidence that Larned was a dummy for Pell in buying the twenty-six parcels sold by- the sheriff under execution.
The ground upon which reformation of the deed was asked is that there was a mutual inistake. There is no claim' -that the defendant Ireland defrauded the plaintiff, or misrepresented to him in any way. If the plaintiff shall recover at all it is upon the ground that both he and Ireland thought and believed that the 13-acre tract was a part of and went with the Point farm, said to contain 143 acres.
The Point farm deeded -to the plaintiff did contain 143 acres and 2 more, so that the plaintiff got 145 acres when he thought he was buying 143. He now wants 13 acres added to.it because there are no improvements on the 13 acres and because it had usually been pastured in connection with the Point farm.
The plaintiff knew he was purchasing a farm which was covered by a mortgage which was said to be unpaid to the extent of $8,000, but which turned out to be unpaid to the extent of $10,000. He paid only $500 in cash and assumed to pay the mortgage as a part of the purchase price. He was a business tiian accustomed to business transactions. He could read and write and had been negotiating for the property for sometime. He ordered a search made. He ascertained that the description in the deed which was given him was the same as the description in the mortgage which he assumed. He observed that that description was' according to courses and distances rather than monument boundaries. By actual measurement he gets 145 acres instead of 143 which he agreed to purchase. The mortgage never covered the 13 acres, but he wants to add that unincumbered to the purchase which he made.
Conceding that Ireland thought he had disposed of the whole twenty-six parcels which were deeded to him by Larned, that fact does not prove that there was any mistake on his part in. *595thinking that the thirteen acres went with the Point farm, and, therefore, he ought to give the thirteen acres in addition to the one hundred and forty-three which he had agreed to sell to the plaintiff and which he conveyed to him. The letter which Ireland wrote to Simpson indicates only that he thought he had no land left, but does not indicate that the thirteen acres necessarily went with and formed a part of the Point farm. Never in any conveyance, so far as the record discloses, has it been included as a part of the Point farm. It is true that Pell in 1844 owned the Point farm, and while he owned it bought the thirteen acres and constructed a pretentious entrance from the highway, which was later abandoned. When, however, the sheriff’s sale took place the thirteen acres were separately sold and, as has been pointed out, were not included in any convey anee or mortgage upon the Point farm thereafter, and no one pretended they ought to be included until the plaintiff some years after his purchase asserts that there was a mutual mistake in not including them.
On the facts there should be no great straining in behalf of the plaintiff, for he himself confessed on the stand that he would have given a much larger price for the property if Ireland had not offered to sell it so cheap.
Nor can I assent to the doctrine that the defendant Ireland was bound by the acts and statements of the real estate broker House. The doctrine that one is bound by the statements of one to whom he refers another applies only to the particular thing so referred. (Aldridge v. Ætna Life Ins. Co., 204 N. Y. 83.) House, the broker, was only authorized to show the place to the plaintiff. He was not authorized to point out the boundary line. It would be a strange doctrine if a real estate agent authorized to sell a farm or a city lot could bind the owner by a statement contrary to his deed as to the location of the boundary lines.
I think the plaintiff came very far short of showing a mutual mistake, and thatthe judgment was right and should be affirmed.
Judgment reversed on law and facts and new trial granted, with costs to appellant to abide event. The particular findings of fact which are held to be against the weight of evidence are Nos. 2, 6, 7, 8 and 11.